Case 1:18-cv-01173-RGA Document 21 Filed 01/25/19 Page 1 of 3 PageID #: 1294




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

EXPRESS MOBILE, INC.,

                   Plaintiff,            Civil Action No. 1:18-cv-1173-RGA

     v.

DREAMHOST LLC,                           JURY TRIAL DEMANDED

                   Defendant.

EXPRESS MOBILE, INC.

           Plaintiff,                        C.A. No. 18-1175-RGA
     v.

HOSTWAY SERVICES, INC.                    JURY TRIAL DEMANDED

           Defendant.

EXPRESS MOBILE, INC.

           Plaintiff,                        C.A. No. 18-1177-RGA
     v.

LIQUID WEB, LLC.                          JURY TRIAL DEMANDED

           Defendant.

EXPRESS MOBILE, INC.

           Plaintiff,                          C.A. No. 18-1181
     v.

NAMECHEAP INC.                            JURY TRIAL DEMANDED

           Defendant.




                                     1
Case 1:18-cv-01173-RGA Document 21 Filed 01/25/19 Page 2 of 3 PageID #: 1295




DECLARATION OF STEVE REMPELL IN SUPPORT OF PLAINTIFF’S ANSWERING
      BRIEFS IN OPPOSITION OF DEFENDANT’S MOTION TO DISMISS

       I, Steve Rempell declare as follows:

       1.      I am the CEO of Express Mobile, Inc.

       2.      I make this declaration in support of Plaintiff’s Answering Brief in Opposition of

Defendant’s Motion to Dismiss.

       3.      I am a named inventor on all of the patents held by Express Mobile, Inc. including

U.S. Patent Nos. 6,546,397 (the “’397 patent”) and 7,594,168 (the “’168 patent”) (collectively

the “Express Mobile patents”).

       4.      Express Mobile was founded as an operating entity 2006. It developed native

application publishing platforms through 2011 and was starting to develop a browser-based

publishing platform in late 2011.

       5.      Due to an automobile accident, I sustained a serious injury on November 29,

2011. Since then Express Mobile has had limited business operations, but, has continued to

explore opportunities to develop innovative technology solutions internally, with its directors,

and with its licensees, to address current and future market needs. However, Express Mobile

does not currently sell products that practice its patents.

       6.      I have extensive experience in the development of technology and have spent 50

years innovating with various computer technology companies.

       7.      I am also a 35 year veteran of Silicon Valley and continue to develop web and

mobile technology.

       8.      My curriculum vitae is attached as Exhibit 1 to this declaration.




                                                   2
Case 1:18-cv-01173-RGA Document 21 Filed 01/25/19 Page 3 of 3 PageID #: 1296




       9.      In the late 1990s, after analyzing the many limitations and flaws of the then state-

of-the-art solutions, I began developing the technology that was eventually granted in the ’397

and ’168 patents.

       10.     These inventions were implemented in software running on hardware. By early

December 1999, more than 61,000 lines of code had been written and significant parts of the

preferred embodiment were operational. Figures 23 and 37-63 are actual screen shots of various

aspects of the invention during its operation.

       11.     This preferred environment included utilizing the Java virtual machine, and I

further extended and accentuated the virtual machine in order to support a number of different

elements of the invention.

       12.     I declare under penalty of perjury under the laws of the United States that to the

best of my knowledge and recollection the foregoing is true and correct.

       Executed this 25th day of January, 2019.

                                                          /s/ Steve Rempell




                                     CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via electronic

filing on January 25, 2019.

                                                       /s/ Timothy Devlin
                                                       Timothy Devlin


                                                 3
